DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 79-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vintage toilet paper aisle photo (80’s-90’s) (hereafter Vintage TP) in view of The History of Charmin toilet paper (https://www.charmin.com/en-us/about-us/charmin-history) (hereafter Charmin History), in view of Vintage Northern Facial Tissues (toilet paper roll) https://www.worthpoint.com/worthopedia/vintage-toilet-tissue-paper-advertising-northern (hereafter Northern) and in further view of von Heimburg (US 2004/0071758).

    PNG
    media_image1.png
    757
    910
    media_image1.png
    Greyscale

In re claim 1: Vintage TP discloses an array of toilet tissue products comprising a first toilet tissue product (Charmin unscented) and a second toilet tissue product (Charmin Free, blue, yellow, green or pink product), wherein lint is a common intensive property of the first and second toilet tissue products, the first toilet tissue product exhibiting a first lint value and the second toilet tissue product exhibiting a second lint 
Vintage TP further discloses several brand name tissue paper products which each include a plurality of different toilet tissue product under the same brand.
It should be noted, Evidence of the age of the Vintage toilet paper aisle photo can easily be taught by looking at the History of Charmin toilet paper on their website (https://www.charmin.com/en-us/about-us/charmin-history). Charmin History teaches, Charmin also had an Unscented Charmin product (1986), a Charmin Free product (1986), a Charmin Ultra (1993) and a Charmin Plus (1983) around the time of the photo.
Vintage TP discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Northern:

    PNG
    media_image2.png
    602
    1056
    media_image2.png
    Greyscale

a first toilet tissue product package that conveys strength (Northern provides a strong bear holding up a box twice his size and further discloses that the product is strong and also discloses a plurality of large strong healthy evergreen trees that encircle the bottom which can indicate strength. With this in mind, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the package conveying indicia to correspond with the strength of the paper in order to inform a consumer as to the quality of the product.
Vintage TP and Charmin History in view of Northern teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by von Heimburg:
von Heimburg teaches throughout the publication the provision of providing toilet tissue products such as preferably two ply to 4 ply toilet tissue with a variety of preferred 
Vintage TP further discloses:
In re claim 79: the array further comprises a third toilet tissue product package (Scottissue package) comprising a third toilet tissue product (Scottissue 1000 sheet roll), wherein the third toilet tissue product is single-ply (It should be noted that Scottisue 1000 sheet roll is notoriously well known for being a 1 ply bath tissue). 
In re claim 80: the third toilet tissue product comprises a common intensive property that is different from at least one of the first and second toilet tissue products (all of the plurality of different toilet tissue products in the Vintage TP image have common intensive properties which are different because the products are made differently for the desired effect that the supplier is going for, this is notoriously well known in the art of toilet paper and is further supported by the changing types of toilet paper that are shown in Charmin History, as mentioned above).  
In re claim 81: the third toilet tissue product comprises a common intensive property that is different from each of the first and second toilet tissue products (all of the plurality of different toilet tissue products in the Vintage TP image have common intensive properties which are different because the products are made differently for the desired effect that the supplier is going for, this is notoriously well known in the art of 
In re claim 82: the array further comprises a fourth toilet tissue product package comprising a fourth toilet tissue product, wherein the fourth toilet tissue product is single-ply (Scottissue), and wherein the fourth toilet tissue product comprises a common intensive property that is different from at least one of the first and second toilet tissue products (all of the plurality of different toilet tissue products in the Vintage TP image have common intensive properties which are different because the products are made differently for the desired effect that the supplier is going for, this is notoriously well known in the art of toilet paper and is further supported by the changing types of toilet paper that are shown in Charmin History, as mentioned above).    
In re claim 83: the common single source identifier comprises a trademark (Charmin).  
In re claim 84: each of the first and second packages further comprises a separate, independent product designation (at least color) by which a consumer can differentiate the first and second toilet tissue products from each other (see the Vintage TP image)
In re claim 85: the first package comprises a non-verbal cue that connotes strength (bear or trees).  
In re claim 86: the second package comprises a non-verbal cue that connotes softness (baby).  
In re claim 87: at least one of the first and second packages further comprises a representation of a texture present (Quilted) on the toilet tissue product within the 
  

    PNG
    media_image3.png
    433
    336
    media_image3.png
    Greyscale

In re claim 88: the toilet tissue products are priced differently (see the Vintage TP image).  It would have been obvious to one of ordinary skill in the art at the time of the invention to price the items in a manner to sell them, for example, if the first toilet tissue product is being discontinues or cost less to manufacture clearly the price would be cheaper. It’s unknown in the Vintage TP image if the different Charmin toilet paper are priced different but it is clear that regarding the Scottissue directly above it in the image, the price is definitely different between its products. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide information and images of other related products on the packge since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of (other products in the array) does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. (other products in the array) and the substrate e.g. the toilet tissue product package which is required for patentability. "Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.” ex parte nehls.
In re claim 90: at least one of the first and second packages further comprises information about various roll sizes in which the toilet tissue product within the package is available.  (Each of the Charmin and Northern toilet tissue product packages include a size in length of the rolls as can clearly be seen in the Northern enlarged image above). 
In re claim 91: the array comprises dry and wet toilet tissue products (Charmin History teaches a toilet tissue product with lotion (which is not considered dry) on it in 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference combination in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The following is the webpage is where the Vintage toilet paper aisle photo (80’s-90’s) was found 

https://www.alamy.com/austin-texas-brand-name-paper-products-on-the-shelves-of-a-supermarket-bob-daemmrich-image349060791.html?pv=1&stamp=2&imageid=992A7CBF-926D-44B7-BF54-D5905C32660C&p=86492&n=0&orientation=0&pn=1&searchtype=0&IsFromSearch=1&srch=foo%3dbar%26st%3d0%26pn%3d1%26ps%3d100%26sortby%3d2%26resultview%3dsortbyPopular%26npgs%3d0%26qt%3dcharmin%2520toilet%2520paper%26qt_raw%3dcharmin%2520toilet%2520paper%26lic%3d3%26mr%3d0%26pr%3d0%26ot%3d0%26creative%3d%26ag%3d0%26hc%3d0%26pc%3d%26blackwhite%3d%26cutout%3d%26tbar%3d1%26et%3d0x000000000000000000000%26vp%3d0%26loc%3d0%26imgt%3d0%26dtfr%3d%26dtto%3d%26size%3d0xFF%26archive%3d1%26groupid%3d%26pseudoid%3d%26a%3d%26cdid%3d%26cdsrt%3d%26name%3d%26qn%3d%26apalib%3d%26apalic%3d%26lightbox%3d%26gname%3d%26gtype%3d%26xstx%3d0%26simid%3d%26saveQry%3d%26editorial%3d1%26nu%3d%26t%3d%26edoptin%3d%26customgeoip%3d%26cap%3d1%26cbstore%3d1%26vd%3d0%26lb%3d%26fi%3d2%26edrf%3d%26ispremium%3d1%26flip%3d0%26pl%3d

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735